Citation Nr: 1026333	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  05-24 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to restitution for overpayment of pension benefits 
based on an adjustment action that terminated payment of such 
pension benefits.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

The Veteran presented testimony at a travel board hearing chaired 
by the undersigned in March 2010.  A transcript of this hearing 
is associated with the Veteran's claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By letter in August 2004, the RO notified the veteran of a 
proposed termination of his VA pension benefits, effective 
February 1, 2001, because of information indicating that the 
Veteran had received annual income in excess of the allowable 
income limit for pension purposes.  

2.  In October 2004, VA executed the adjustment action 
terminating the Veteran's pension benefits, effective February 1, 
2001, and indicating that because of this change, the Veteran had 
been paid too much since 2001 and an overpayment had been 
created.  

3.  Bank statements and testimonial evidence indicates that the 
Veteran has not received any VA payments since September 2000.   




CONCLUSION OF LAW

The Veteran is entitled to restitution for overpayment of pension 
benefits going back to September 2000, subject to any offsets and 
adjustments created by countable income after September 2000.  
38 U.S.C.A. §§ 5107, 5302, 5314(West 2002); 38 C.F.R. § 1.911(c) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Improved pension is a benefit payable by the VA to veterans of a 
period of war because of disability.  Basic entitlement exists 
if, among other things, the veteran's income is not in excess of 
the applicable maximum pension rate specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3(a)(3).  

Payments of any kind from any source shall be counted as income 
during the 12-month annualization period in which received unless 
specifically excluded.  38 C.F.R. § 3.271(a).  

Where a reduction or discontinuance of a running award of 
improved pension is required because of an increase in income, 
the reduction or discontinuance shall be made effective the end 
of the month in which the increase occurred.  38 C.F.R. § 3.660; 
38 U.S.C.A. § 5112(b).  

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits to which he or she is not 
entitled.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962.  
An overpayment may arise from virtually any benefits program 
administered pursuant to VA law.  38 C.F.R. § 1.956(a).

The validity of a debt is a threshold determination that must be 
made prior to a decision on a request for waiver of the 
indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
Initially, the Board must determine whether the debt was properly 
created and it is improper to adjudicate an application for 
waiver without first determining the lawfulness of the debt 
asserted.  Id.  Moreover, a claimant has the right to dispute the 
existence and/or amount of the debt.  38 C.F.R. § 1.911(c) 
(2009).

History and Analysis

A review of the record shows that VA received notification in 
April 2004 that the income the Veteran reported in his improved 
pension verification report did not agree with information VA 
received regarding the income actually received during the year 
2001. 

By letter in August 2004, the RO notified the veteran of a 
proposed termination of his VA pension benefits, effective 
February 1, 2001, because of information that the Veteran had 
received annual income in excess of the allowable income limit 
for pension purposes.  The Veteran responded in an August 2004 
letter that he had not received any sort of VA payment in the 
prior 3 years.  In October 2004, VA executed the adjustment 
action terminating the Veteran's pension benefits, effective 
February 1, 2001, and indicating that because of this change, the 
Veteran had been paid too much since 2001 and an overpayment had 
been created.  

The Veteran submitted multiple statements in February and March 
2005 disputing that he owed any money to VA and reiterating that 
he had not received any payments from VA in three and a half 
years.  In the Veteran's July 2005 substantive appeal, he again 
contended that he received no checks or money from VA during the 
period of time which VA claims he did, including from 2001 to 
2004.  The Veteran also asked VA to provide him with evidence of 
a single check that he cashed from 2002 through 2004.  

In September 2005, VA informed the Veteran that his monthly VA 
pension checks had been electronically deposited into an account 
at the Veteran's bank until October 2004.  The RO indicated that 
since the benefit payments were directly deposited into the 
account, there were no paper checks requiring his signature.  

The Veteran provided detailed month-by-month bank records from 
2000 to 2004 that show that the last direct deposit from VA was 
received in September 2000 for $85.00.  Records subsequent to 
this date do not show any VA electronic deposits to his account 
through November 2004.  

In August 2009, the RO issued a supplemental statement of the 
case whereby it acknowledged the Veteran's bank records but 
indicated that there was no evidence to show checks issued by VA 
were returned.  The Board notes that this statement directly 
contradicts the RO's earlier assertion (and all indications in 
the claims file) that the Veteran was receiving benefits 
electronically.  

During the Veteran's March 2010 hearing, he testified that he 
never received the payments that VA was alleging, so he did not 
understand how he owed any money.  The Veteran's representative 
argued that the Veteran received no payments from VA from 2000 to 
2004, and therefore no overpayment should exist based on 
unreported wages earned in 2001.  The Veteran did not know what 
else he could use as proof other than his bank statements.  

The RO has not provided any cancelled checks or other physical 
proof that the Veteran cashed any pension checks between 
September 2000 and October 2004.  In addition, the RO informed 
the Veteran in September 2005 that it had been providing benefits 
by direct deposit to his account until October 2004.  The Veteran 
has provided detailed bank statements from 2000 to 2004 showing 
that the last payment he received from VA was in September 2000 
and he has credibly testified that he has not received any 
payments from VA since that time.  

Based on the above, the Board finds any overpayment originally 
calculated by the RO was not properly created, as the Veteran has 
not received any payments from VA since September 2000.  
Therefore, there is no valid debt.  Because there were no 
payments from VA received by the Veteran since September 2000, 
the Veteran is entitled to restitution for overpayment of pension 
benefits going back to September 2000, subject to any offsets and 
adjustments created by countable income after September 2000.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), is not applicable to claims for waiver of recovery 
of overpayment.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004) 
(VCAA does not apply to a waiver).  Thus, any discussion as to 
VCAA compliance is not required.  In addition, in view of the 
Board's fully favorable disposition in this matter, the 
application of the VCAA is moot.  Bernard v. Brown, 4 Vet. App. 
384 (1993).


ORDER

Restitution for overpayment of pension benefits going back to 
September 2000 is granted, subject to any offsets and adjustments 
created by countable income after September 2000 and subject to 
the law and regulations regarding the payment of monetary 
benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


